10

11

12

13

14

15

UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA

ORDER GRANTING PETITIONS FOR NAME CHANGE

Pursuant to the Immigration and Nationality Act of 1952, as amended by the Immigration Act of 1990,

the below listed applicants for naturalization have petitioned to change Lheir nares by decree of this court in

conjunction with the administration of the Oath of Allegiance.

Petitions for name changes filed by the below listed applicants for naturalization are hereby granted:

 

Name of Petitioner

Name Changed to

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

First Middle Last First Middle Last

BHAKTIBEN HARSHADBHAI COIL BHAKTI PATEL COIL
GYPSY EVELYN CALDERON PEREZ GYPSY EVELYN SOLIS
YOONJUNG KIM KATIE YOONJUNG KIM
JOHANNYS KATERINE MINYETY KATHERINE MINYETY
DHARABEN ISHWARBHAI PATEL DHARA MITUL TILVA
BOSHIRUDDIN BIN MOHAMMAD ALI BOSHIRUDDIN MOHAMMAD ALI
ROSHIDA BINTI NUR ALAM ROSHIDAH NUR ALAM
ISABEL CRISTINA GAMEZ PERDOMO ISABEL CRISTINA ANDERSON

DE ANDERSON
GILRANUS JOSHUA VITALIS GILRANUS JOSHUA VITALIS
EDITH HIDALGO DE QUINTANILLA | EDITH HIDALGO PAIZ
SHRUTIBEN ATULKUMAR PATEL SHRUTI PATEL
VIVIANA BARSTAD VIVIANA TRESTINO
DIPTIBEN NIRAV PATEL DIPTI PATEL
VIKASBHAI HASMUKHBHAI PATEL VIKAS H PATEL
SILVIA GIANNINA IZQUIERDO ESPINOZA SILVIA GIANNINA MCCANN

DE MCCANN

 

ORDERED this 29th day of June 2021 at Greer, South Carolina.

  

onald C. Coggins, Jr.

United States District Judge

 

 
